DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/21 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-13, 31, and 33-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, paragraph (e), “determining a membrane metric from…a reference path modulation function” is vague.  It cannot be determined if the function is some sort of equation/number/mathematical correspondence or variable, or if the function is just the changing of the length of the reference path (which is what was previously claimed and related to in the specification).  The examiner has interpreted “reference path modulation function” as an action due to the reference path modulation, such as a changing of the length of the reference path due to the modulation as discussed in paragraph 32 of the specification.
Claims 41 and 42 are vague as claim 1 sets forth that the membrane metric is viscosity of the fluid adjacent the tympanic membrane.  It is unclear if claims 41 and 42 are further trying to add additional metrics to claim 1, or if the claims are further defining the viscosity (which would then conflict with claim 1).  It is suggested to cancel claims 41 and 42.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claimed subject matter not described in the original disclosure is the method for characterizing the patient as having a bacterial ear infection or a low-viscosity infectious effusion 
The original disclosure in the abstract and paragraphs 11, 23, 30, 32, and 36 discuss using the viscosity of the fluid adjacent the tympanic membrane, and not of the tympanic membrane, to determine ear infections.  In addition, as viscosity is directed to fluid properties, it is unclear how a viscosity of the solid tympanic membrane is determined.

The claimed subject matter not described in the original disclosure is the method for characterizing the patient as having a bacterial ear infection or a low-viscosity infectious effusion using an elasticity of the tympanic membrane, in combination with the other steps and elements in the claim(s).
The original disclosure only discusses elasticity in paragraph 36, but does not discuss how a bacterial ear infection or a low-viscosity infectious effusion is determined from the elasticity of the tympanic membrane. 

The claimed subject matter not described in the original disclosure is the method for characterizing the patient as having a bacterial ear infection or a low-viscosity infectious effusion using an elasticity of the fluid adjacent the tympanic membrane, in combination with the other steps and elements in the claim(s).
The original disclosure only discusses elasticity in paragraph 36, but does not discuss how a bacterial ear infection or a low-viscosity infectious effusion is determined from the elasticity of the fluid adjacent to the tympanic membrane. 

s 41-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The disclosure fails to state or teach one of ordinary skill in the art the exact way to determine that a patient has a bacterial ear infection or a low-viscosity infectious effusion using an elasticity of the tympanic membrane or fluid adjacent the tympanic membrane, in combination with the other steps and elements in the claim(s).  Without this disclosure, one skilled in the art cannot practice the invention without undue experimentation because of the number of operational parameters in the process/apparatus and uncertainty of the nature of the invention as to how to determine the patient has a bacterial ear infection or a low-viscosity infectious effusion using an elasticity of the tympanic membrane or fluid adjacent the tympanic membrane
Due to the lack of an enabling specification and lack of direction provided by the inventor for using the elasticity to determine ear infections, several questions arise as to how to make and/or use the invention, such as:  
What specific equation or calculation is used, and how is it performed, to determine the elasticity of the tympanic membrane and elasticity of the fluid adjacent to the membrane?
What is the output of that equation or calculation?  Is it a number or some other output?
From the output, how is it determined whether the patient has a bacterial ear infection or a low-viscosity infectious effusion from the elasticity?  What/where is the specific cutoff between the two, and also between a healthy ear?
One example of many showing the state of the prior art, the level of ordinary skill and predictability, and necessary detail needed to enable someone skilled in the art to make and/or use a tympanic membrane characterization system and method is patent number 9867528.
Since there are numerous questions as to how the invention is made and/or used, since no amount of direction or guidance was presented except for a brief mention of elasticity in paragraph 36, since other tympanic membrane characterization systems and methods describe in detail how to determine bacterial or other ear infections, and/or since one skilled in the art cannot practice the invention without undue experimentation (as seen by the above questions) because of the number of operational parameters in the process/apparatus that are needed to determine that the patient has a bacterial ear infection or a low-viscosity infectious effusion using an elasticity of the tympanic membrane or fluid adjacent the tympanic membrane, one skilled in the art to which it pertains is not enabled to make and/or use the invention of the subject matter presented in the claims.  

Claims 41-42 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without first applying a pressure pulse to the tympanic membrane to determine the elasticity, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Paragraph 36 of the specification discusses that elasticity is only determined through the use of the pressure excitations/pulses being delivered to the ear in order to estimate elasticity from the delay in response and peak change in Lref.  Not including in the claims this application of the pressure excitations to determine elasticity does not enable the determination of elasticity solely based on the optical measurement steps.  Note that claim 34 is not included in this rejection since it contains the essential subject matter necessary for determining elasticity.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-10, 12, 31, 33-36, 38-40 and 42 are rejected under 35 U.S.C. 102(a1) as anticipated by Boppart et al (9867528) or, in the alternative, under 35 U.S.C. 103 as obvious over Boppart et al (9867528) in view of Voie et al (2007/0129632) or Moehring et al (2017/0014053).  
Boppart ‘528 incorporates the 8115934 Boppart reference (e.g. col. 1, etc.) as a showing of how the otoscope is arranged and operated using OCT and changing the reference path length—i.e. the claimed “reference path modulation function”—to determine interferometric signals over the modulated reference path, and therefore does meet the limitations of determining the membrane metric from changing the reference path length/modulation function (as described in the previous 102 rejection in view of Boppart 8115934, e.g. figures 2B, 3, col. 2, lines 1-15, col. 10, lines 40-56, col. 11, col. 26, etc.) and from the first and second detector responses.  Boppart ‘528 further goes on to describe how the cyclical air pressure is varied to displace the membrane and determine membrane metrics to better characterize the depth, infections and biofilms (e.g. col. 11, lines 1-10, 20-32, etc.).  In the alternative for claims 10 and 12, see the 103 rejection below.
For the claim limitation of determining a bacterial or low viscosity ear infection, Boppart specifically notes that a biofilm/bacterial infection and thickness of the biofilm can be determined, and that viscosity can be used as the specified parameter (e.g. the claimed “membrane metric”) to diagnose the ear infection (e.g. col. 7, lines 6-10, claim 36, etc.), where the viscosity is calculated from the interferometric signal that is determined from the changing of the reference path length and first and second detector responses, and then the diagnosis is related to the physician (e.g. col. 7, lines 6-10, col. 13, lines 13-24, etc.) and therefore does characterize the patient as having a bacterial ear infection and a low-viscosity infectious infusion. In addition, the dependent claims (e.g. claims 34, 38, 39, etc.) state that the characterization is done just by determining a metric, such as determining a thick or thin film. Since Boppart does determine a thick or thin film, he does characterize a bacterial versus viral ear infection as set forth by the claims. 
In the alternative, Voie (e.g. claim 28, paras. 44, 17, 5, 6, 11, etc.) or Moehring (e.g. paras. 27, 7, etc.) teaches to use viscosity to determine if there is a low viscosity thin infection or a thick bacterial infection.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Boppart, with using the viscosity to determine if there is a low viscosity infection or a thick bacterial infection, as taught by Voie or Moehring, since it would provide the predictable results of allowing the doctor to know what type of ear infection the patient has to allow the doctor to provide the correct medication to accurately treat the patient.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Boppart ‘528 or Boppart in view of Voie or Moehring. Boppart ‘528 or Boppart in view of Voie or Moehring discloses the claimed invention except for the non-contact force being an air puff, impulse excitation, period excitation, or excitation within a range from 20 Hz to 20kHz.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed (and is admitted prior art as the applicant has not pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness), to have modified the system and method as taught by Boppart ‘528 or Boppart in view of Voie or Moehring, to include the non-contact force being an air puff, impulse excitation, period excitation, or excitation within a range from 20 Hz to 20kHz, as is well known and common knowledge in the art, since it would provide the predictable results of conventional pneumatic or acoustic energizing devices that impinge and displace the tympanic membrane without contacting the membrane, and operate in a frequency that the ear is responsive to, to easily determine and identify problems in the ear.
Response to Arguments
Applicant's arguments filed 10/25/21 have been fully considered.  Boppart 9867528 operates on the concept of determining interferometric signals to determine membrane metrics using OCT.   Boppart ‘528 also incorporates (e.g. col. 1, etc.) the Boppart 8115934 patent which also describes how OCT operates and that the interferometric signals are computed by changing the reference path length (e.g. figures 2B, 3, col. 2, lines 1-15, col. 10, lines 40-56, col. 11, col. 26, etc.) and receiving different responses from the detector as the reference path length is modulated.  Therefore the membrane metric is determined from a “reference path modulation function” and from the detector responses as the reference path is changed.  The argument regarding the 103 rejection in view of Voie or Moehring not being an optical method of determining fluid viscosity is not persuasive as Boppart is used in the rejection to determine viscosity using optical methods.  Voie or Moehring are added as an alternative rejection showing that once viscosity is determined, that it is known in the art to use the viscosity to determine if there is a low viscosity infection or a thick bacterial infection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/George R Evanisko/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	11/19/21